In an action, inter alia, to recover damages for breach of contract, the appeal is from stated portions of an order of the Supreme Court, Nassau County, dated October 3, 1977, which, inter alia, provided that appellant Walter W. Pegalis be disqualified from acting as an attorney in this action. Order modified, on the law, by adding to the seventh decretal paragraph thereof the following: "except that Walter W. Pegalis may act as his own attorney”. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Despite the clear impropriety in appellant Walter W. Pegalis continuing to serve as the attorney of record for the other appellants, he may not be disqualified from representing himself in the case at bar (NYS Bar Assn., Committee on Professional Ethics, Formal Opns 1974, Opn No. 353). We have considered the remaining contentions and find them to be lacking in merit. Suozzi, J. P., Gulotta, Margett and Hawkins, JJ., concur.